Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 01/30/2020, in which claims 1-22 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/30/2020, 11/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 01/30/2020 are accepted by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 14-22 are directed to virtual storage system (apparatus claim).  However, claim does not define any structural elements of apparatus. Claim limitations “virtual drive” and “virtual controller” are the main elements recited for apparatus claim 14, which are interpreted as software modules.  Thus, apparatus claim is software only and does not fall under four statutory categories.  

Dependent claim 15-22 do not overcome deficiency of independent claim 14, hence also rejected as non-statutory subject matter.
Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 12, line 3 “the durable data storage” is interpreted as being indefinite and meaning in context of the claim read in light of specification, in particular, [0255], “Amazon S3, however, is designed to provide 99.999999999% durability, meaning that a cloud-based storage system (403) that can incorporate S3 into its pool of storage is substantially more durable than various other options.”, The comparison of the two kind of storages is presented in terms of durability, which makes claim unclear as to which storage is more durable.
Claims 12-13 recite the limitation "the durable data storage".  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 5 recites the limitation "the subset of the lost data".  There is insufficient antecedent basis for this limitation in the claim. Correction is required 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Faibish et al. (US 9,910,742, referred herein after Faibish) in view of Katsuki (US 2017/0212691) .


As per claim 1, 14, Faibish discloses a method for data recovery in a virtual storage system, the method comprising: 
detecting, within storage provided by a first tier of storage of the virtual storage system, data loss within a dataset, wherein recovery data for the dataset is stored in a second tier of storage (Fig. 1, storage tier 102 stores datasets as claimed, Plurality of data items stored on storage tier 102, corrupted data item detected, cloud storage tier 104-3 stores restore data, Col. 5, lines 39-45, Col. 8, lines 14-28); 
determining a recovery point for the dataset up to which a consistent version of the dataset is recoverable from the recovery data stored in the second tier of storage; and (Col. 8, lines 1-28, “the data item is replaced with a stub that points to the metadata warehouse 120 and not to any back-end copy of the data item. As a result, one or more corresponding stubs relating to the data item in other tiers will also point to the metadata warehouse 120 and the data mover modules will be able to go directly to the metadata warehouse in order to determine where to access the closest copy of the data item.”,  “The policy engine 124 operating in conjunction with stored metadata can be used to ensure that a given data item is restored from its closest backup version”);
restoring, within the storage provided by the first tier of storage of the virtual storage system, the consistent version of the dataset (Col. 8, lines 14-28, the metadata stored in the metadata warehouse 120 allows the data mover modules 106 to make intelligent decisions regarding the locations of archive or backup copies of a given data item for data restoration);

Faibish does not specifically recites virtual storage system;

However, Katsuki discloses virtual storage system (Fig. 6, virtual server 100, [0105]);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Katsuki’s block storage device into Faibish’s information processing system including plurality of tiered storage because one of the ordinary skill in the art would have been motivated to reduce the costs associated with archiving, backup, restoration and other types of movement of data while ensuring a high level of confidence in data validation by providing an ability to detect potential data integrity issues such as data corruption or data tampering.

As per claim 2, Faibish discloses the method of claim 1, wherein the first tier of storage includes staging memory that provides transactional consistency and write acknowledgments (Col. 9, lines 43-54, Col. 10, lines 30-36, “an OSS tier is also referred to as a “fast” storage tier and a scale-out NAS cluster tier is also referred to as a “slow” storage tier.”, wherein the OSS tier can provide consistency check and transaction completion, Col. 20, lines 10-18) and wherein the second tier of storage includes virtual drives provided by virtual drive servers of the virtual storage system (Fig. 4, Col. 9, lines 43-54, Col. 10, lines 30-36).

As per claim 3, Faibish discloses the method of claim 1, wherein the first tier of storage includes the virtual drives provided by virtual drive servers of the virtual storage system, and wherein the second tier includes object storage provided by a cloud services provider that provides object storage independent of the virtual storage system (Fig. 1, Col. 13, lines 37-43, first tier storage has cloud storage which is interpreted as virtual storage system, second tier includes object storage).

As per claim 4, 15, Faibish discloses the method of claim 2, wherein restoring the dataset is based on either erasure codes stored among virtual drives of the staging memory, on data migrated from the staging memory to an object store, or on mirrored data among the virtual drives of the staging memory (Col. 5, lines 26-45, wherein the data can be restored (migrated) from cloud storage tier 104-3 into storage tier 102-1).

As per claim 5, 16, Faibish discloses the method of claim 1, wherein restoring the dataset includes referencing a database of segment identifiers to determine whether a segment in object storage is usable to restore the subset of the lost data (Col. 8, lines 1-28, wherein The policy engine 124 operating in conjunction with stored metadata can be used to ensure that a given data item is restored from its closest backup version).

As per claim 6, 17, Faibish discloses the method of claim 1, wherein determination of the recovery point is based at least in part on defining batches of backend updates determined to have been committed (Col. 4, lines 43-53, Col. 7, lines 20-25).

As per claim 7, 18, Faibish discloses the method of claim 1, wherein the staging memory includes multiple virtual drive servers (Col. 9, lines 43-54, Col. 10, lines 30-36, “an OSS tier is also referred to as a “fast” storage tier).

As per claim 8, 19, Katsuki discloses the method of claim 7, wherein the multiple virtual drive servers include respective local storage (Fig. 1, [0065]-[0066]).

As per claim 9, 20, Katsuki discloses the method of claim 7, wherein the multiple virtual drive servers provide block-level data storage ([0065]-[0066]).  

As per claim 10, 21, Faibish discloses the method of claim 1, wherein the request to write data to the virtual storage system is received by one or more virtual controllers running within a virtual machine, a container, or a bare metal server (Col. 24, lines 58-61).

As per claim 11, 22, Katsuki discloses the method of claim 2, wherein the staging memory is provided by multiple virtual drive servers that respectively include a both virtual controller and local memory (Fig. 6, [0101]-[0106]).


As per claim 11, Katsuki discloses the method of claim 2, wherein the at least the portion of the data stored within the staging memory is deduplicated, encrypted, or compressed prior to migration from the staging memory to the durable data storage (Fig. 17, [0132], [0070], deduplication unit 2120 deduplicates the data and issues transmission instruction, For the examining purposes, the external storage backup area is interpreted as claimed durable data storage).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Faibish and Katsuki in view of Bennett (US 8,200,887).

As per Claim 12, neither Faibish nor Katsuki discloses the method of claim 2, wherein the staging memory of the virtual storage system is characterized by a low read latency relative to the durable data storage provided by the cloud services provider;

However, Bennett discloses the staging memory of the virtual storage system is characterized by a low read latency relative to the durable data storage provided by the cloud services provider (Col. 1, lines 66-67, Col. 2, lines 1-11);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bennett’s memory management system into Katsuki’s block storage device into Faibish’s information processing system including plurality of tiered storage because one of the ordinary skill in the art would have been motivated to improve performance of the system improving the access time latency.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Kitamura teaches a storage system, in particular to management of a hierarchical storage system.

Satish teaches a method includes writing data, from a virtual machine in a compute node, to a primary storage coupled to the virtual machine and sending a first copy of the data from the compute node to a data node.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114